Citation Nr: 1031233	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-32 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The record indicates that the appellant had a period of duty from 
September 1943 to March 1945 with the Philippine Army, but no 
qualifying service with the United States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2009 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have 
qualifying military service to be eligible for VA benefits 
including entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.  In June 2010, the Veteran 
testified at a Travel Board hearing at the Los Angeles, 
California RO, before the undersigned Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department verified that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of eligibility for VA benefits, including the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...."  However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In January 1997, and in March 2007, the U.S. Army Reserve 
Personnel Center and the National Personnel Records Center 
(NPRC), respectively, reported that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces. 

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
various documents submitted by the appellant, including 
Certifications from the Office of Adjutant General and various 
documents from the Philippine Army, etc., fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
as they are not official documents of the appropriate United 
States service department, but rather documents from the 
Philippine government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits including the one-time 
payment from the Filipino Veterans Equity Compensation Fund.  

The Board acknowledges that at the hearing, the appellant 
submitted two documents for which he waived initial review by the 
RO.  For the first document, an affidavit for the Philippine 
Army, the appellant claimed that such document was procured by 
his brother (who lives in the Philippines) from the "Service 
Records Center in St. Louis".  He claims that his brother had 
the original document sent from St. Louis to the Philippines, and 
then he mailed the original to the appellant, who made this copy, 
and then sent the original back to his brother in the 
Philippines.  The second document is a letter to the appellant 
from the Philippine Department of National Defense regarding 
payment of TAD pension to all living WWII veterans.  However, 
neither of these documents satisfies the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather documents from the Philippine government.

The appellant also has submitted documentation from the United 
States Department of State and United States Department of 
Justice, Immigration and Naturalization Service, a copy of his 
U.S. passport, and a copy of his State of California driver's 
license - all of which demonstrates that he is a United States 
citizen.  These documents, however, do not establish qualifying 
service for purposes of legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 2 
Vet App. 530, 532 (1992).  The proper course for the applicant, 
who believes there is a reason to dispute the report of the 
service department or the content of military records is to 
pursue such disagreement with the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of 
service by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not sufficient 
for benefits administered by VA.  This Department is bound to 
follow the certifications by the service departments with 
jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
veteran for the purpose of establishing entitlement to VA 
benefits including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000  (VCAA) are 
not applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  The enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Because qualifying service and how it may 
be established are outlined in statute and regulation, and 
because service department certifications of service are binding 
on VA, the Board's review is limited to interpreting the 
pertinent law and regulations.


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


